DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  On page 2, lines 19-20, the applicant states “multiple support bars formed on an inner periphery of the vessel body for clamping a neck of the canned drink”. It appears this line should say “multiple support bars formed on an inner periphery of the skirt for clamping a neck of the canned drink” as stated in lines 3-4 on page 2 of the specification and as shown in figure 1.
Appropriate correction is required.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Regarding claims 3 and 4, the applicant states “a vertical bar integrally formed on an outer periphery of the skirt”. Since claim 1, from which claims 3 and 4 depend (directly and indirectly, respectively), already introduces “an outer periphery of the skirt” (line 8), this would appear to be double inclusion of the same claim limitation. Applicant should amend the claim limitation in claims 3 and 4 to read “a vertical bar integrally formed on the outer periphery of the skirt”.
Further regarding claims 3 and 4, the applicant states “wherein the transverse bar is tapered such that engagement between the transverse bars and the bosses becomes tighter and tighter as the clamping mechanism is rotated”. It appears applicant should remove the underlined portion “and tighter” since it appears to be redundant. The claim limitation should read “wherein the transverse bar is tapered such that engagement between the transverse bars and the bosses becomes tighter as the clamping mechanism is rotated”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: clamping mechanism (mechanism for clamping) in claim 1 is defined by support bars formed on an inner periphery of the skirt for clamping the neck of the canned drink.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “multiple support bars formed on an inner periphery of the vessel body for clamping a neck of the canned drink”. However, review of the figures (specifically figure 1) and specification (specifically page 3, lines 28-29) shows the multiple support bars 23 provided on an inner periphery of the skirt 22 [not the vessel body, as claimed] for clamping the neck of the canned drinks. It is unclear how the multiple bars, which are located on the skirt, are formed on the vessel body. For purposes of examination, the claim limitation will be read as “multiple support bars formed on an inner periphery of the skirt for clamping a neck of the canned drink”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 10,005,608), in view of Kummer (US 20070012693) and Ruff et al. (US 20080011925).
Regarding claim 1, Jacob teaches a storage container for canned drinks (figure 1, 6, 9 and 22), the storage container comprising: a vessel body (figure 9, reference 102) having a top opening (figure 9, near reference 108) and a connection means formed on an inner periphery of the vessel body (figure 9, reference 108); and a clamping mechanism (figure 9, reference 130) releasably connected to the vessel body (figure 6) and having a collar (figure 1, reference 134), a skirt (figure 1, reference 132) integrally extending outward from a side of the collar (figure 1, 6 and 9) to fit into a space inside the vessel body from the top opening (figure 6), two openings (figure 1, 6, 9 and 22: the clamping mechanism has a top and bottom opening) communicating with the top opening and with one another (figure 1, 6, 9 and 22), and a cooperating connection means (figure 9, reference 132) firmly formed on an outer periphery of the skirt (figure 9, near reference 132) to correspond to and releasably connect to the connection means of the vessel body (figure 6) to secure engagement between the clamping mechanism and the vessel body (figure 6 and column 5, lines 38-42).
Jacob does not teach multiple bosses formed on an inner periphery of the vessel body and multiple locking bars firmly formed on an outer periphery of the skirt to correspond to and releasably connect to the bosses of the vessel body to secure engagement between the clamping mechanism and the vessel body. However, Kummer does teach multiple bosses (figure 1 and 5, reference 26) formed on an inner periphery of the vessel body (figure 1, reference 26) and multiple locking bars (figure 1 and 5, reference 48) firmly formed on an outer periphery of the skirt (figure 1 and 5, reference 51) to correspond to and releasably connect to the bosses of the vessel body to secure engagement between the clamping mechanism and the vessel body (figure 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection means on Jacob with multiple bosses formed on an inner periphery of the vessel body and multiple locking bars firmly formed on an outer periphery of the skirt to correspond to and releasably connect to the bosses of the vessel body to secure engagement between the clamping mechanism and the vessel body, as disclosed by Kummer, because including the boss/bar connection means is just replacing one connection means for another. Jacob discloses the claimed invention except that the connection means of Jacob are threads instead of a boss/bar connection means. Kummer shows that boss/bar connection means was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kummer represents evidence that boss/bar connection means were art-recognized equivalent structures for threading connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the threads for boss/bar connection means. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Jacob, in view of Kummer, do not explicitly teach multiple support bars formed on an inner periphery of the skirt for clamping a neck of the canned drink. However, Ruff does teach multiple support bars (figure 1C, reference 16) formed on an inner periphery of the skirt (figure 1C, reference 14) capable of clamping a neck of the canned drink (paragraph 20: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Jacob, in view of Kummer and Ruff, is capable of performing the recited function.
It would have been obvious to ne of ordinary skill in the art at the time of filing to modify the storage container of Jacob, in view of Kummer, to disclose teach multiple support bars formed on an inner periphery of the skirt for clamping a neck of the canned drink, as disclosed by Ruff, because including the support bars allows for holding a beverage container and further insulating the beverage container, as explained by Ruff (paragraph 9).
Regarding claim 2, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 1, as shown above. Furthermore, Jacob teaches the storage container having a height (figure 22, reference 102) adapted to be shorter than that of the canned drink to ensure a part of the canned drink is exposed (figure 22: the storage container is capable of being adapted to have a height shorter than the canned drink).
Regarding claim 3, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 1, as shown above. Furthermore, Kummer teaches each of the locking bars is provided with a vertical bar integrally formed on an outer periphery of the skirt (figure 1, as shown in the annotated figure below) and transverse bar integrally formed with the vertical bar (figure 1, as shown in the annotated figure below), wherein the transverse bar is tapered (figure 1, as shown in the annotated figure below) such that engagement between the transverse bars and the bosses becomes tighter as the clamping mechanism is rotated relative to the vessel body (figure 5: since the end of the transverse bar is tapered, the engagement becomes tighter as the user rotates) and the rotational movement of the clamping mechanism relative to the vessel body is stopped by the vertical bars (figure 5).

    PNG
    media_image1.png
    573
    243
    media_image1.png
    Greyscale

Regarding claim 4, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 2, as shown above. Furthermore, Kummer teaches each of the locking bars is provided with a vertical bar integrally formed on an outer periphery of the skirt (figure 1, as shown in the annotated figure below) and transverse bar integrally formed with the vertical bar (figure 1, as shown in the annotated figure below), wherein the transverse bar is tapered (figure 1, as shown in the annotated figure below) such that engagement between the transverse bars and the bosses becomes tighter as the clamping mechanism is rotated relative to the vessel body (figure 5: since the end of the transverse bar is tapered, the engagement becomes tighter as the user rotates) and the rotational movement of the clamping mechanism relative to the vessel body is stopped by the vertical bars (figure 5).

    PNG
    media_image1.png
    573
    243
    media_image1.png
    Greyscale

Regarding claim 5, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 1, as shown above. Furthermore, Jacob teaches the clamping mechanism further has an elastic rim formed with the collar to help further clamp the canned drink (figure 22, reference 130 and column 5, lines 42-44).
Regarding claim 6, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 3, as shown above. Furthermore, Jacob teaches the clamping mechanism further has an elastic rim formed with the collar to help further clamp the canned drink (figure 22, reference 130 and column 5, lines 42-44).
Regarding claim 7, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ruff teaches the support bars are elastic (paragraph 21).
Regarding claim 8, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 6, as shown above. Furthermore, Ruff teaches the support bars are elastic (paragraph 21).
Regarding claim 9, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 1, as shown above. Furthermore, Jacob teaches has a liner (figure 8, reference 106), a shell surrounding the liner (figure 6 and 8, reference 202) and a vacuum space sandwiched between the shell and the liner to further isolate heat from ambient air (figure 8, reference 802 and column 6, line 61 through column 7, line 1).
Regarding claim 10, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 3, as shown above. Furthermore, Jacob teaches has a liner (figure 8, reference 106), a shell surrounding the liner (figure 6 and 8, reference 202) and a vacuum space sandwiched between the shell and the liner to further isolate heat from ambient air (figure 8, reference 802 and column 6, line 61 through column 7, line 1).
Regarding claim 11, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 6, as shown above. Furthermore, Jacob teaches has a liner (figure 8, reference 106), a shell surrounding the liner (figure 6 and 8, reference 202) and a vacuum space sandwiched between the shell and the liner to further isolate heat from ambient air (figure 8, reference 802 and column 6, line 61 through column 7, line 1).
Regarding claim 12, Jacob, in view of Kummer and Ruff, teach all of the claim limitations of claim 8, as shown above. Furthermore, Jacob teaches has a liner (figure 8, reference 106), a shell surrounding the liner (figure 6 and 8, reference 202) and a vacuum space sandwiched between the shell and the liner to further isolate heat from ambient air (figure 8, reference 802 and column 6, line 61 through column 7, line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breckner (US 8,251,247) discloses a beverage holder with multiple support bars for holding a beverage container.
Nelson et al. (US 20090188884) discloses a container with multiple bosses formed on an inner periphery of the vessel body and multiple locking bars firmly formed on an outer periphery of the skirt to correspond to and releasably connect to the bosses of the vessel body to secure engagement between the clamping mechanism and the vessel body.
Rane et al. (US 20180242765) discloses a vacuum sealed beverage holder with a clamping mechanism for holding a beverage can.
Murakami (US 20020088810) discloses a vacuum sealed beverage holder with a clamping mechanism for holding a beverage can.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735